ACCEPTED
                                                                                    03-15-00553-CR
                                                                                            7306806
                                                                         THIRD COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                              10/9/2015 10:59:48 AM
                                                                                  JEFFREY D. KYLE
                            No. 03-15-00553-CR                                               CLERK




                        In the Third Court of Appeals              FILED IN
                                                            3rd COURT OF APPEALS
                                Austin, Texas                    AUSTIN, TEXAS
                                                            10/9/2015 10:59:48 AM
                                                                JEFFREY D. KYLE
                                                                     Clerk

                          THE STATE OF TEXAS,
                                      Appellant,

                                      v.

                             PHILIP DUBORD,
                                      Appellee.


            On appeal from the County Court-at-Law Number Three,
                              Travis County, Texas
                       Trial Cause No. C-1-CR-12-204755



          STATE’S MOTION TO EXTEND TIME FOR FILING ITS BRIEF


TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

      On September 24th, the State moved to abate the appeal for further

trial-court findings. This motion is still pending before the Court.

      The Court’s website shows that the State’s brief is due on October

13th. Without supplemental findings, the State is unable to brief whether a
reasonable suspicion of criminal activity supported the initial detention in

this DWI case.

                                  PRAYER

     The State asks the Court to extend the time for filing its brief to 30

days from the date that the trial-court clerk files a supplemental record

containing the necessary findings with the Third Court Clerk.

                                   Respectfully submitted,

                                   DAVID A. ESCAMILLA
                                   TRAVIS COUNTY ATTORNEY




                                   Giselle Horton
                                   Assistant Travis County Attorney
                                   State Bar Number 10018000
                                   Post Office Box 1748
                                   Austin, Texas 78767
                                   Telephone: (512)854-9415
                                   TCAppellate@traviscountytx.gov

                                   ATTORNEYS FOR THE STATE OF TEXAS




                                      2
                       CERTIFICATE OF COMPLIANCE

       Relying on Corel WordPerfect’s word-count function, I certify that
this motion complies with the word-count limitations of Tex. R. App. P.
9.4, and contains in its entirety 263 words.




                                   Giselle Horton




                         CERTIFICATE OF SERVICE

      I certify that I have sent a complete and legible copy of this motion
via electronic transmission, to Mr. Dubord’s attorney of record, Mr. Wayne
Meissner, at wmeissner@fitzgeraldmeissner.com, on October 9, 2015.




                                   Giselle Horton
                                   Assistant Travis County Attorney




                                     3